227 F.2d 519
Edward F. OLSEN, Plaintiff-Appellant,v.BABY WORLD COMPANY, Inc. and Alan Daniels, Defendants-Appellees.
No. 71.
Docket 23673.
United States Court of Appeals Second Circuit.
Argued November 15, 1955.
Decided December 5, 1955.

Appeal from the United States District Court for the Eastern District of New York; Clarence G. Galston, Judge.
Robert A. Sloman, Detroit, Mich. (John C. Blair, Stamford, Conn., and William H. Parmelee, Pittsburgh, Pa., of counsel), for plaintiff-appellant.
Mock & Blum, New York City, for defendants-appellees.
Before FRANK, MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Galston, 126 F.Supp. 660.